


110 HRES 933 EH: Commending the Louisiana State University

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 933
		In the House of Representatives, U.
		  S.,
		
			January 29, 2008
		
		RESOLUTION
		Commending the Louisiana State University
		  Tigers football team for winning the 2007 Bowl Championship Series national
		  championship game.
	
	
		Whereas the Louisiana State University Tigers football
			 team won the 2007 Bowl Championship Series national championship game,
			 defeating the Ohio State University by a score of 38 to 24 at the Louisiana
			 Superdome in New Orleans, Louisiana, on January 7, 2008;
		Whereas the Louisiana State University football team won
			 the Southeastern Conference Championship, on December 1, 2007, defeating the
			 University of Tennessee by a score of 21 to 14 in the Southeastern Conference
			 championship game at the Georgia Dome in Atlanta, Georgia;
		Whereas the Louisiana State University football team won
			 12 games during the 2007 season;
		Whereas the Louisiana State University football team won 7
			 games against nationally ranked opponents during the 2007 season;
		Whereas the Louisiana State University football team set a
			 total of 12 offensive school records during the 2007 season including 541
			 points scored, averaging 38.6 points per game and 6,152 yards in total
			 offense;
		Whereas Craig Steltz was named first-team All-American and
			 led the Southeastern Conference in interceptions;
		Whereas defensive tackle Glenn Dorsey was awarded the
			 Bronko Nagurski Trophy, the Rotary Lombardi Trophy, the Outland Trophy, and the
			 Ronnie Lott Trophy making him the most honored defensive player in Louisiana
			 State University history;
		Whereas quarterback Matt Flynn threw 21 touchdown passes
			 during the 2007 season, including a career-high record of four touchdowns in
			 the Bowl Championship Series national championship game;
		Whereas running back Jacob Hester rushed for 1,103 yards
			 during the 2007 season, scoring 12 touchdowns, and completed his collegiate
			 football career of 363 carries without fumbling or turning over the
			 football;
		Whereas Louisiana State University head coach Les Miles
			 has led the Tiger football program to 34 wins, 20 Southeastern Conference
			 victories, 15 wins over nationally ranked opponents, and three double-digit win
			 seasons as head coach; and
		Whereas Louisiana State University is the first team to
			 win two Bowl Championship Series national championship titles, having won two
			 titles in 5 years: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the
			 Louisiana State University Tigers football team for winning the 2007 Bowl
			 Championship Series national championship game;
			(2)recognizes the
			 achievements of all the players, coaches, and support staff who were
			 instrumental in helping the Louisiana State University football team during the
			 2007 football season;
			(3)congratulates the
			 citizens of Louisiana, the Louisiana State University community and fans of
			 Tiger football; and
			(4)directs the Clerk
			 of the House of Representatives to make available enrolled copies of this
			 resolution to Louisiana State University for appropriate display and
			 distribution to the coaches and members of the 2007 Louisiana State University
			 football team.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
